AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 25TH day of March, 2013, to the Fund Administration Servicing Agreement, dated as of June 22, 2006, as amended (the “Fund Administration Agreement”), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the “Trust”) on behalf of its separate series, the Portfolio 21 Funds, and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Fund Administration Agreement; and WHEREAS, the parties desire to amend the fees of a certain series of the Trust; and WHEREAS, Section 10 of the Fund Administration Agreement allows for its amendment by a written instrument executed by both parties. NOW,THEREFORE, the parties agree as follows: Amended Exhibit K to the Fund Administration Agreement is hereby superseded and replaced with Amended ExhibitK attached hereto. Except to the extent amended hereby, the Fund Administration Agreement shall remain in full force and effect. INWITNESSWHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/ Elaine E. Richards By:/s/ Michael R. McVoy Name: Elaine Richards Name:Michael R. McVoy Title:President Title:Executive Vice President Amended Exhibit K to the PMP Fund Administration Servicing Agreement NameofSeries Portfolio 21 Global Equity Fund Class R Portfolio 21 Global Equity Fund Class I FUND ADMINISTRATION & COMPLIANCE SERVICES ANNUAL FEE SCHEDULE EFFECTIVE: 04/01/2013 Domestic/International Funds Annual fee based upon assets per fund* [] on the first $[] million [] on the next $[] million [] above $[] million Multiple Classes Additional $[] per year per class – waived Chief Compliance Officer (CCO) $[] per year per fund Effective 4/1/2013 (subject to change based on Board review and approval) Fees are billed monthly * Subject to CPI increase Extraordinary Services Quoted separately based upon requirements Includes monthly fund performance reporting. Daily performance reporting additional. Plus out-of-pocket expenses, including but not limited to: Postage, Stationery Programming, Special Reports Daily Compliance Testing Systems Expense Proxies, Insurance EDGAR filing Retention of records Federal and state regulatory filing fees Certain insurance premiums Expenses from board of directors meetings SEC 15c Reporting Auditing and legal expenses Blue Sky conversion expenses (if necessary) All other out-of-pocket expenses Advisor’s Signature below acknowledges approval of the fee schedule on this Amended Exhibit K. PORTFOLIO 21 By: /s/ Robert M. Baird Name: Robert M. Baird Title: Chief Compliance Officer 2
